The State of TexasAppellee/s




                                 Fourth Court of Appeals
                                         San Antonio, Texas
                                                  April 11, 2014

                                               No. 04-13-00890-CR

                                                Ramon GARCIA,
                                                   Appellant

                                                         v.

                                               The State of Texas,
                                                    Appellee

                         From the 218th Judicial District Court, Atascosa County, Texas
                                       Trial Court No. 11-03-0040 CRA
                                  Honorable Donna S. Rayes, Judge Presiding

                                                  O R D E R
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel certifies he has served copies of the brief and motion on appellant, has informed appellant of his right
to review the record and file his own brief, and has explained to appellant the procedure for obtaining the
record. See Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we order that he do so on or before May 26, 2014. If
appellant files a timely pro se brief, the State may file a responsive brief no later than thirty days after
appellant’s pro se brief is filed in this court. Alternatively, if appellant does not file a timely pro se brief, the
State may file a brief in response to counsel’s brief no later than thirty days after the pro se brief is due.

         We further order the motion to withdraw filed by appellant’s counsel held in abeyance pending
further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that motion to withdraw
should not be ruled on before appellate court independently reviews record to determine whether counsel’s
evaluation that appeal is frivolous is sound); Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App.
2008) (same).

         We further order the clerk of this court to serve a copy of this order on appellant, his counsel, the
attorney for the State, and the clerk of the trial court.

                                                              _________________________________
                                                              Marialyn Barnard, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this
11th day of April, 2014.


                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court